Citation Nr: 1324890	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  10-04 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a disability of the pelvis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to service connection for status post left inferior pubic and ischial ramus fracture, healed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's service treatment records (STRs) document treatment for a fracture of the left pelvis.  The Veteran contends these notations are erroneous, and that the fracture was actually to the left pelvis.  

An additional April 1971 treatment note and an April 1971 physical profile note also indicated that the Veteran had suffered a pelvis fracture but neither report indicated which side was affected.  The Veteran's July 1973 separation examination noted his history of sustaining a fracture of the left pelvis in March 1971.

The Veteran was afforded a VA examination in conjunction with his service connection claim in September 2008.  The examiner diagnosed status post left inferior pubis and ischial ramus fracture, healed, recovered; and chronic right sacroiliitis.  The examiner did not provide an opinion as to whether this disability was related to the in-service injury.  

This record includes competent evidence of a current disability that might be related to service.  An opinion is needed as to whether any current disability is related to the in-service pelvis fracture.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also reported in his May 2009 NOD that additional medical evidence would disclose the aggravating nature of his condition over time; thereby alluding to the existence of additional relevant medical records.  Treatment records dated prior to July 2009, however, are not of record.  Such records should be obtained on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

Accordingly, the claim is REMANDED for the following action:

1.  Ask the Veteran to clarify where he was treated for the pelvis fracture during service.  Take the necessary steps to obtain all records of the reported treatment.

2.  Ask the Veteran to identify any private or VA treatment that he received for his claimed pelvis disability prior to July 2009.  Ask that he provide authorization for VA to obtain records of treatment provided by any private healthcare providers on his behalf.  

Obtain records of any identified VA or private treatment from the appropriate facilities.

If the Veteran fails to provide needed authorizations, tell him that he should obtain private treatment records and submit them himself.

If any requested records cannot be obtained, inform the Veteran; also tell him what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claims.

2.  Thereafter, schedule the Veteran for a VA examination to determine whether there are any residuals of the in-service pelvis fracture.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in association with the examination.  The examination report or addendum should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed disability of the pelvis, to include right sacroiliitis, had its onset during active service or is related to an in-service disease, event, or injury, to include his accident resulting in a fractured pelvis.  

The examiner should note that the Veteran is competent to report that he suffered an injury to the right side of his pelvis.

The examiner must provide reasons for all opinions, addressing all relevant medical and lay evidence of record.  

3.  Review the claims file to ensure that the foregoing requested development, including the VA examination, has been completed.  If any requested development is not complete, implement corrective procedures.

4.  If the Veteran's service connection claim on appeal remains denied, issue a supplemental statement of the case, and then return his appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


